Bloodworth, J.
(After stating the foregoing facts.) The plaintiff testified, in part, as follows: “I sold the property tó Hogg in the fall of 1913, and gave him a bond for title. I don’t know where the bond for title is. I gave it to him, and it is his property, *419and still his property; it is my property but his bond. I have not paid taxes on it since then, and haven’t given it in for taxes. Hogg hasn’t paid me for it, and I still hold his- notes. When this transaction took place Hogg was in possession of the property. In 1916 'he came to me and told me he was unable to go further and was unable to furnish his hands and was unable to.meet his payment, and we went into this written agreement under this contract. I didn’t consider that Hogg was still the landlord. My attorney told me I was in possession under this contract and that Hogg was not under the bond for title. I signed the‘waivers to furnish certain hands and W. F. Hogg, which was done at the request of Hogg.” The “written agreement” referred to in the evidence just quoted is the paper copied in the statement of facts, and dated January 24, 1916. A copy of the “waivers” referred to will also be found in the statement of facts. A part of the evidence of Hogg is as follows: “I hold land that I hold under bond for title that I purchased from W. A. Ward; I held this land in 1916; I purchased the land from W. A. Ward in 1913, and I was in possession of the land in 1916 and am in possession of it now; I know Sam Lovelace, Major Cooley, Whit Davidson, Perry Green, Peter Brooks, and Geo. Lynch; they were tenants in 1916 on the lands I purchased from W. A. Ward; they were working that year on halves; I. M. Scott & Co. furnished them at my request. . . I paid the taxes on the property in 1916 and 1915. . . I made the agreements with these negroes for the year 1916 and Ward did not make them and he never had anything to do with them.”
Under'the foregoing facts it is quite‘dear that the relation of landlord and cropper never existed during the year 1916 between Ward and those who cultivated the land sold by him to Hogg. The evidence shows that Ward sold the land to Hogg, gave him bond for title which Hogg still held, and Ward held the notes given for the purchase-price of the land. In Broxton v. Ennis, 96 Ga. 792 (22 S. E. 945), it was held: “Where, under a contract for the sale of land, the vendor executes .to the vendee the usual bond for titles, and delivers to him the possession of the premises, even if the latter fail to pay the purchase money at maturity, he may nevertheless retain possession, either by himself or his tenant, until such time as he shall be legally evicted therefrom by the vendor; and the tenant who enters under the vendee cannot, without first surrendering his *420possession to the latter, attorn to the vendor upon any supposed right of the latter, without the consent of the vendee to rescind the contract of sale.” In the case of Guin v. Hilton & Dodge Lumber Co., 6 Ga. App. 488 (65 S. E. 332), this court referred to Broxton v. Ennis, supra, and said: “This decision is in effect a holding that the vendee in possession under a bond for title is to all intents and purposes the owner of the land until the vendor, in some manner prescribed by law, recovers possession of the land.”
Applying the rulings in those cases to the facts of the one now under consideration, we must hold that Hogg was landlord and that the only legal effect of the paper of January 24,1916, was to transfer to Ward the title to the rent contracts and “carry the liens as a necessary incident thereof,” as provided by §§'3345 and 3346 of the Civil Code of 1910, with the right in him to enforce the liens arising thereunder as provided in § 3347 of said code. It did not cancel or rescind the contract of sale of the land made by Ward to Hogg, nor did it change the relation between Hogg and the tenants and make Ward landlord, nor did the “waivers” signed by Ward have this effect. It will be noted that in the agreement of January ■24, 1916, Hogg transfers to Ward his liens for 1916 “on all crops of the tenants hereinafter named,” and also transfers and assigns to Ward “the rents due me by the following named tenants for the year 1916.” This transfer says also: “These rents are due and payable Oct. 15,1916; these rents are given for the lands' purchased by me from W. A. Ward and are for the rent of the lands -for the year 1916, and are to be turned over to W. A. Ward to be credited on the indebtedness I am now due him for the purchase of said lands.” As the petition was based upon the allegation that the plaintiff was the landlord and that the parties cultivating the land were his “croppers,” and as the evidence clearly establishes the fact that he was not the landlord, and that the persons cultivating the’ land were not his croppers, and that he had only a lien on the cotton and cottonseed raised by the tenant, and not title thereto, the evidence fails to support the allegations of the petition. The verdict is therefore contrary to-the law and the facts, and must be set aside. Under this ruling it is unnecessary to consider the special'grounds of the motion fgr new trial. ^

Judgment reversed..

Broyles, P. J., and Stephens, J., concur.